IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF RESIGNATION                             No. 70245
                OF COLLEEN FAY MCMULLEN, BAR
                NO. 336.
                                                                               FILED
                                                                                   MAY 1 9 2016

                                                                                   S
                                                                                                   EMAN
                                                                             CLE
                                                                                               D
                                                                                   HIEF DEPU       CL K


                          ORDER GRANTING PETITION FOR RESIGNATION
                               This is a joint petition by •the State Bar of Nevada and
                attorney Colleen Fay McMullen for her resignation from the Nevada bar.
                               SCR 98(5) provides that Nevada attorneys who are not
                actively practicing law in this state may resign from the state bar if
                certain conditions are met. The petition includes statements from state
                bar staff confirming that no disciplinary, fee dispute arbitration, or client
                security fund matters are pending against McMullen; and that she is
                current on all membership fee payments and other financial commitments
                relating to her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                               Bar counsel has recommended that the resignation be
                approved, and the Board of Governors has approved the application for
                resignation.     See SCR 98(5)(a)(2). McMullen acknowledges that her
                resignation is irrevocable and that the state bar retains continuing
                jurisdiction with respect to matters involving a past member's conduct
                prior to resignation.     See SCR 98(5)(c)-(d). Finally, McMullen has
                submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA

(0) 194Th                                                                               16- N5'6862
                           The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Colleen Fay McMullen's resignation.
                SCR 98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                                                   ,
                                                         Parraguirre


                                                                    dtazi              J.
                                                         Hardesty




                                                                                       J.



                                                                                       J.



                                                                                       J.
                                                         Gibbons


                                                                                       J.




                cc: Colleen F. McMullen
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A